Detailed Action
This action is responsive to the claim set filed on 12/03/2020. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-18 are pending in the case.  Independent claims are 1, and 10.

Priority
Application 17110752, filed 12/03/2020 claims foreign priority to 10-2019-0169790, filed 12/18/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/03/2020 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Touch coordinate calculation unit, Touch coordinate correction unit, predicted coordinate calculator, corrected coordinate calculator, output coordinate calculator,
in claims 1-6, 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
1. In regards to touch coordinate calculation unit, filed specification [0087] states that the unit 430 can be implemented as a microcontroller unit, i.e. a microcontroller executing software. However, the filed specification does not appear to disclose a microcontroller specially programmed to perform a specialized algorithm as required by the 112f invocation. Thus a 112b rejection is given below for invoking 112f but not reciting the specialized algorithm in the specification.
2. In regards to touch coordinate correction unit, filed specification [0087] states that the unit 440 can be implemented as a microcontroller unit, i.e. a microcontroller executing software. However, the filed specification does not appear to disclose a microcontroller specially programmed to perform a specialized algorithm as required by the 112f invocation. Thus a 112b rejection is given below for invoking 112f but not reciting the specialized algorithm in the specification.
3. In regards to predicted coordinate calculator, it is assumed from the context clues from the filed specification, and specifically from paragraph [0087], that this calculator is implemented as a microcontroller executing software as well. However, the filed specification does not appear to disclose a microcontroller specially programmed to perform a specialized algorithm as required by the 112f invocation. Thus a 112b rejection is given below for invoking 112f but not reciting the specialized algorithm in the specification.
4. In regards to corrected coordinate calculator, it is assumed from the context clues from the filed specification, and specifically from paragraph [0087], that this calculator is implemented as a microcontroller executing software as well. However, the filed specification does not appear to disclose a microcontroller specially programmed to perform a specialized algorithm as required by the 112f invocation. Thus a 112b rejection is given below for invoking 112f but not reciting the specialized algorithm in the specification.
5. In regards to output coordinate calculator, it is assumed from the context clues from the filed specification, and specifically from paragraph [0087], that this calculator is implemented as a microcontroller executing software as well. However, the filed specification does not appear to disclose a microcontroller specially programmed to perform a specialized algorithm as required by the 112f invocation. Thus a 112b rejection is given below for invoking 112f but not reciting the specialized algorithm in the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The independent claims recite steps for calculating an output coordinate, calculating a predicted coordinate, calculating a trend line, and calculating a corrected coordinate, all of which being performed by mathematical concepts. The dependent claims 2-8, 11-17, merely recite additional calculation steps or further expand upon an abstract idea, or is an extrasolution activity. Under broadest reasonable interpretation of the limitations of the claims, the limitations can be seen as a specialized mathematical algorithm being performed by a generic microcontroller. The additional limitations in the claims would be the 112f invoked limitations i.e. the microcontroller. Accordingly the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the additional elements in the claim is merely reciting a microcontroller, and that alone cannot integrate the judicial exception into a practical application. Therefore, the claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because the additional elements is merely a microcontroller. Thus the claims are not patent eligible.
In regards to dependent claims 2 and 11, the claims are merely reciting another mathematical calculation being performed by the microcontroller. 
In regards to dependent claims 3 and 12, the claims are merely reciting another mathematical calculation being performed by the microcontroller. 
In regards to dependent claims 4 and 13, the claims are merely reciting another mathematical calculation being performed by the microcontroller. 
In regards to dependent claims 5 and 14, the claims are merely reciting another mathematical calculation being performed by the microcontroller. 
In regards to dependent claims 6 and 15, the claims are merely reciting another mathematical calculation being performed by the microcontroller. 
In regards to dependent claims 7 and 16, the claims are merely reciting an extrasolution activity of setting the second output coordinate as the reference coordinate.
In regards to dependent claims 8 and 17, the claims are merely reciting another mathematical calculation being performed by the microcontroller or otherwise merely reciting the extrasolution activity of setting the reference coordinate as the second touch coordinate. 
In regards to dependent claims 9 and 18, the claims are merely reciting the extrasolution activity of displaying the output coordinates as a line on the display.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “and calculate a coordinate of a point, at which a first touch coordinate at the first time point is mapped on the trend line, as a first predicted coordinate of the first time point;”, it is not clear what is the relationship between a “coordinate of a point” and “first touch coordinate at the first time point” and “first predicted coordinate of the first time point”. The metes and bounds of the claim is unable to be apprised when one of ordinary skill in the art cannot determine the difference between these three terms. The determination of the metes and bounds is further complicated by dependent claim 2 reciting that a coordinate of a point is calculated, and that this coordinate of a point has a minimum distance from the previously recited first touch coordinate, which appears to be the point on the trend line that is also named as the first predicted coordinate as well as named as a coordinate of a point. In regards to dependent claim 5, the average distance between the first predicted coordinate and the first touch coordinate is calculated. But this causes confusion because claim 1 appears to be saying that the first touch coordinate and the first predicted coordinate are the same coordinate.
In summary, the limitations causes confusion because there appears to be some recited coordinates that have multiple names. Thus one of ordinary skill would not be apprised of the scope. The other independent claims also recite these claim limitations, thus rejected under similar rationale. The dependent claims are rejected because of their dependency to the independent claims.
Claim limitations involving the claimed “touch coordinate calculation unit”, “a touch coordinate correction unit”, “predicted coordinate calculator”, “corrected coordinate calculator”, “output coordinate calculator”, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 9-12, 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kirita US 20160054852 A1, (hereinafter Kirita) in view of Hu et al. US 20210326025 A1, (hereinafter Hu).

As to independent claim 1, Kirita teaches:
A touch sensing device for reducing jitter, the touch sensing device comprising: 
a touch coordinate calculation unit configured to calculate a touch coordinate for a touch input detected from touch electrodes (See Fig. 1 with [0053] CPU 11 acquires “actual” touch coordinates); and 
a touch coordinate correction unit configured to calculate an output coordinate to be displayed on a display by correcting the touch coordinate calculated by the touch coordinate calculation unit (See [0054] the actual coordinates are applied with predetermined adjustment values. Then see [0061] where the adjusted coordinates are then corrected via correction information by the system software.), wherein the touch coordinate correction unit includes: 
a predicted coordinate calculator configured to calculate a trend line on the basis of touch coordinates before a first time point (See Fig. 5 with [0063], appears to be a calculated trend line based on touch coordinates. Also the paragraph mentions that the linear approximation i.e. the trend line, is obtained via minimum square method) and calculate a coordinate of a point, at which a first touch coordinate at the first time point is mapped on the trend line, as a first predicted coordinate of the first time point (See Fig. 5 touch coordinate indicated by number 113 on the trend line. The claim limitation is interpreted to be a predicted touch coordinate on the trend line); 
a corrected coordinate calculator configured to calculate a first corrected coordinate by correcting the first touch coordinate using the first touch coordinate and a reference coordinate that is calculated on the basis of a second touch coordinate at a second time point before the first time point (See [0061] – “The correction information is predetermined based on a tendency of the adjustment made by the system software”, and see Fig. 5 with [0066], and see Fig. 6 with [0071], and Fig. 8 with [0077], all of which indicates that correction is applied to the trend lines. Furthermore, “correction” is a term that implies that the original coordinate i.e. “first touch coordinate” is modified with another value, in this case being a reference coordinate); 
an output coordinate calculator configured to calculate a first output coordinate of the first time point using the first predicted coordinate and the first corrected coordinate (See [0012]-[0016], the claimed “first output coordinate” is interpreted to be the “actual coordinates” that was derived using adjusted coordinates (i.e., predicted coordinate) and corrected coordinates (i.e. first corrected coordinate) as stated in the paragraphs.).
Kirita does not teach: correcting the first touch coordinate using the first touch coordinate and a reference coordinate that is calculated on the basis of a second touch coordinate at a second time point before the first time point; and
Hu teaches: correcting the first touch coordinate using the first touch coordinate and a reference coordinate that is calculated on the basis of a second touch coordinate at a second time point before the first time point (See Abstract and Fig. 3 with [0047] compensating [i.e. correcting] a touch coordinate is being based on previous touch coordinates [i.e., reference coordinates]); and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kirita to include the touch compensation method of Hu. Motivation to do so would be for ways to accurately locate a touched point (Suggested by Hu [0003]).

As to dependent claim 2, Kirita as modified teaches all the limitations of claim 1 as cited above.
Kirita as modified does not teach: wherein the predicted coordinate calculator calculates a coordinate of a point, which has a minimum distance from the first touch coordinate, among points on the trend line as the first predicted coordinate.
Hu teaches: wherein the predicted coordinate calculator calculates a coordinate of a point, which has a minimum distance from the first touch coordinate, among points on the trend line as the first predicted coordinate (The claim is interpreted to mean that the first touch coordinate, which is a point on the trend line as stated by parent claim 1, has a minimum distance from a coordinate of a point which is another point on the trend line. See [0057] – “In the touch compensation method described above, for each line L, a time interval between touch recognition points at adjacent moments determined by the touch screen is relatively short, and a distance between the touch recognition points at the adjacent moments is relatively small.”, this suggests that the distance between two points on a trend line has to be at least greater than zero, as an absolute minimum).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kirita to include the minimum distance calculation of Peng. Motivation to do so would be for ways to accurately locate a touched point (Suggested by Hu [0003]).

As to dependent claim 3, Kirita as modified teaches all the limitations of claim 1 as cited above.
Kirita further teaches: wherein the predicted coordinate calculator calculates the trend line in a form of a linear function from the touch coordinates before the first time point using a least-squares method (See Fig. 5 with [0063] mentions that the linear approximation i.e. the trend line, is obtained via minimum square method).

As to dependent claim 7, Kirita as modified teaches all the limitations of claim 1 as cited above.
Kirita does not teach: wherein the reference coordinate is a second output coordinate at the second time point.
Hu teaches: wherein the reference coordinate is a second output coordinate at the second time point (See Abstract and Fig. 3 with [0047] compensating [i.e. correcting] a touch coordinate is being based on previous touch coordinates [i.e., reference coordinates]); and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kirita to include the touch compensation method of Hu. Motivation to do so would be for ways to accurately locate a touched point (Suggested by Hu [0003]).

As to dependent claim 9, Kirita as modified teaches all the limitations of claim 1 as cited above.
Kirita further teaches: wherein output coordinates calculated for each time point are drawn as one line on a display (See [0054] which says touch coordinates are output on the display. Then see Fig. 5 which is a graph of touch coordinates inputted by the user, which indicates a line was drawn).

As to independent claim 10, it is rejected under similar rationale as claim 1 as cited above.

As to dependent claim 11, it is rejected under similar rationale as claim 2 as cited above.

As to dependent claim 12, it is rejected under similar rationale as claim 3 as cited above.

As to dependent claim 16, it is rejected under similar rationale as claim 7 as cited above.

As to dependent claim 18, it is rejected under similar rationale as claim 9 as cited above.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kirita US 20160054852 A1, (hereinafter Kirita) in view of Hu et al. US 20210326025 A1, (hereinafter Hu) in view of Jang et al. 20130207934, (hereinafter Jang).

As to dependent claim 4, Kirita as modified teaches all the limitations of claim 1 as cited above.
Kirita does not teach: wherein the output coordinate calculator calculates the first output coordinate by summing a first resultant value obtained by multiplying the first predicted coordinate by a first weight and a second resultant value obtained by multiplying the first corrected coordinate by a second weight.
Jang teaches: wherein the output coordinate calculator calculates the first output coordinate by summing a first resultant value obtained by multiplying the first predicted coordinate by a first weight and a second resultant value obtained by multiplying the first corrected coordinate by a second weight (See [0061] which mentions clusters of touch coordinates, and that it is outputting a center touch coordinate by calculating a weighted average of the cluster touch coordinates).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kirita to include the weighted average calculation of Jang. Motivation to do so would be for “precisely detecting a touch position” (Suggested by Jang [0005]).

As to dependent claim 13, it is rejected under similar rationale as claim 4 as cited above.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kirita US 20160054852 A1, (hereinafter Kirita) in view of Hu et al. US 20210326025 A1, (hereinafter Hu) in view of Jang et al. 20130207934, (hereinafter Jang) in view of Lee et al. 20120317520, (hereinafter Lee).

As to dependent claim 5, Kirita as modified teaches all the limitations of claim 4 as cited above.
Kirita teaches the first predicted coordinate and the first touch coordinate and the first corrected coordinate as cited above, but Kirita as modified does not teach: wherein the output coordinate calculator calculates an average value of a distance between the first predicted coordinate and the first touch coordinate and a distance between the first corrected coordinate and the first touch coordinate as the first and second weights.
Lee teaches: wherein the output coordinate calculator calculates an average value of a distance between the first coordinate and the second coordinate and a distance between the third coordinate and the fourth coordinate as the first and second weights (See [0055] which recites calculating assigned weights, based on the average start position and average end position of a continuous touch. Thus a first and second weight can be determined using this method).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kirita to include the weight calculation method of Lee. Motivation to do so would be for automating certain user touches to avoid the burden on user’s finger (See Lee [0005-0009]).

As to dependent claim 14, it is rejected under similar rationale as claim 5 as cited above.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kirita US 20160054852 A1, (hereinafter Kirita) in view of Hu et al. US 20210326025 A1, (hereinafter Hu) in view of Christiansson et al. US 20210055825 A1, (hereinafter Christiansson).

As to dependent claim 6, Kirita as modified teaches all the limitations of claim 1 as cited above.
Kirita does not teach: wherein the corrected coordinate calculator applies smoothing technique to the reference coordinate and the first touch coordinate to calculate the first corrected coordinate.
Christiansson teaches: wherein the corrected coordinate calculator applies smoothing technique to the reference coordinate and the first touch coordinate to calculate the first corrected coordinate (See [0020], [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kirita to include the touch coordinate smoothing method of Christiansson. Motivation to do so would be for ways to accurately locate a touched point (Suggested by Hu [0003]).

As to dependent claim 15, it is rejected under similar rationale as claim 6 as cited above.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kirita US 20160054852 A1, (hereinafter Kirita) in view of Hu et al. US 20210326025 A1, (hereinafter Hu) in view of Han et al. US 20200201536 A1, (hereinafter Han).

As to dependent claim 8, Kirita as modified teaches all the limitations of claim 1 as cited above.
Kirita teaches the touch coordinates, the trend line, the reference value/coordinate, but Kirita as modified does not teach: wherein, when the number of touch coordinates required for calculating the trend line at the second time point is less than a reference value, the reference coordinate is set as the second touch coordinate, or set as a coordinate obtained by applying smoothing technique to the second touch coordinate and a third touch coordinate at a third time point before the second time point.
Han, which is pertinent to the problem solved by the inventor, teaches: wherein, when the number of objects required for making a determination is less than a reference value, the reference object is determined (See [0086] which describes making a determination that a reference subregion is the region the user has touched based on determining that there is only one reference subregion available).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kirita to include the determination logic of deciding when an object is to be the reference object based on knowing that the reference object is the other one currently available as taught by Han. Motivation to do so would be for incorporating process of elimination logic into a software system to more intelligently accomplish objectives.

As to dependent claim 17, it is rejected under similar rationale as claim 8 as cited above.	

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID LUU whose telephone number is (571)270-0703.  The examiner can normally be reached on Monday - Thursday 11 a.m. to 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID LUU/
Examiner, Art Unit 2171

/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171